DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on August 19, 2022, the objections the drawings, specifications and the 112(b) rejections in the previous office action (dated 05/19/2022), are hereby withdrawn.
The status of the claims is as follows:
Claims 1-2, 4, 6 and 7 have been amended, 
Claims 3, 14-17 and 19-20 have been cancelled,
Claims 8-13 and 18 were previously and still withdrawn from further consideration, 
Claim 5 was previously presented, and
Claims 21-26 have been newly added.
Examiner will like to note that the limitation of new claim 26 is NOT shown in the elected Species A4 (Figs. 16-20) but rather shown in non-elected species A1 (Figs. 1-5c); emphasis added. Therefore, new claim 26 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Therefore, claims 1-2, 4-7 and 21-25 are currently pending.

Drawings
The drawings were received on August 19, 2022.  These drawings are acceptable.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawai (US 3071281; hereinafter Sawai).
Regarding claim 1, Sawai discloses a (cosmetic) container, comprising:
a tubular sleeve (10) defining a cavity and having a first end (34) with a first opening and a second end with a second opening, and a longitudinal axis extending therebetween;
a combined structure (i.e. in the form of end closure member (12); as shown in Sawai Figs. 2-4) including an upper sidewall and a dispenser, the combined structure attached to the first end of the tubular sleeve (see Sawai Fig. 2), the upper sidewall having an inner side (16 and 18) and an outer side and a receiving structure, the outer side including outer threads (26; as shown in Sawai Fig. 2-4), the upper sidewall having an outer diameter less than an outer diameter of the tubular sleeve (see Sawai Fig. 2), the dispenser having a passageway extending to at least a portion of an interior of the tubular sleeve;
a cap assembly having an inner cap (i.e. end closure member (12) at the bottom of the tubular sleeve) and an outer cap (i.e. bottom sealing cap (24); as shown Sawai Figs. 1-2), wherein the inner cap is molded onto the second end of the tubular sleeve, the inner cap having outer threads (26) on an outer side of the inner cap;
wherein the outer cap has a bottom and an outer wall, the outer wall having inner threads configured to engage with the outer threads of the outer side of the inner cap; and 
wherein the second opening allows access to the cavity of the tubular sleeve (Sawai Col. 1 Ln. 72 – Col. 3 Ln. 31 and Figs. 1-4).
Examiner’s note: with respect to the following limitation(s): “…is molded onto…” is a product-by-process limitation(s), to which no patentable weight has been given by the examiner.  Applicant is reminded of the following: Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawai.
Regarding claim 2, Sawai as above further teaches the tubular sleeve being an extruded tube with a thickness and the combined structure is insert molded onto the first end of the tubular sleeve as a single piece.
Examiner’s note: with respect to the following limitation(s): “an extruded tube,” and “insert molded onto the first end of the tubular sleeve as a single piece” are product-by-process limitation(s), to which no patentable weight has been given by the examiner.  Applicant is reminded of the following: Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113(I).
	However, Sawai fails to teach the thickness ranging from 0.1 mm to 2 mm.
	Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tubular sleeve (of Sawai) have a thickness ranging  from 0.1 mm to 2 mm to enhance the flexibility of the overall tubular sleeve and since it has been held that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A)
Regarding claim 4, Sawai as above further teaches the tubular sleeve being an extruded tube with a thickness and the combined structure is separately formed and then attached to the tubular sleeve by at least one of mechanical force (i.e. snap-fit or friction- fit).
Examiner’s note: with respect to the following limitation(s): “an extruded tube,” and “separately formed and then attached to the tubular sleeve by at least one of mechanical force, adhesive, or welding” are product-by-process limitation(s), to which no patentable weight has been given by the examiner.  See MPEP §2113(I).
	However, Sawai fails to teach the thickness ranging from 0.1 mm to 2 mm.
	Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tubular sleeve (of Sawai) have a thickness ranging  from 0.1 mm to 2 mm to enhance the flexibility of the overall tubular sleeve and since it has been held that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A)

Allowable Subject Matter
Claims 5-7 and 21-25 is/are objected to as being dependent upon a rejected base claim (in particular claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1-2 and 4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736